Greenbaum, J. (dissenting) :
Under subdivision 2 of section 62 of the Executive Law (as amd. by Laws of 1911, chap. 14), whenever required by the Governor, it becomes the duty of the Attorney-General, in person or by one of his deputies, to perform the duties *857ordinarily performed by the district attorney of a given county with respect to “ such criminal actions or proceedings as shall be specified ” by the Governor. The concluding paragraph of subdivision 2 reads as follows: “In all. such cases all expenses incurred by the Attorney-General, including the salary or other compensation of all deputies employed, shall be a county charge.”
In the absence of legislative authority in the Attorney-General to fix compensation of deputies assigned to special services under subdivision 2 of section 62 of the Executive Law, it would seem to follow, in case a deputy under regular appointment with a stated salary were assigned to perform the duties required by the Governor, that then the time devoted by such deputy to such services would be estimated upon the basis of his salary and the time consumed in performing the duties of district attorney.- In case, however, of the appointment of a special deputy, who is not under salary, I am of opinion, in the absence of the approval of the local authorities of the bill submitted by a special deputy, that the latter would be entitled to compensation for services based upon a quantum meruit which he could enforce by action.
Order affirmed, with ten dollars costs and disbursements.